DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments of 4/22/22 have been entered.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not disclose, “reconfiguring, based at least in part on the change to the static locator, the static locator for the component to a relative locator for the component with respect to one or more container components for the component, wherein the relative locator is configured to locate the component within the page based at least in part on starting from a root element of the page and traversing a hierarchy of components within a parent component until the relative locator locates the component in the page.” In addition, it would not have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.
Kale was originally cited for ‘reconfiguring’ limitation prior to the amendment of, “wherein the relative locator is configured to locate the component within the page based at least in part on starting from a root element of the page and traversing a hierarchy of components within a parent component until the relative locator locates the component in the page,” (see Final Rejection of 2/25/22). Kale does not disclose starting from a root element of the page. In addition, Deng does not disclose the amended limitation.
In combination with the other limitations of claim 1, it is allowed. Independent claims 16 and 20 recite similar limitations and are thus allowed. Dependent claims 2-15 and 17-19 are also similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178